                 Case 20-12602-BLS             Doc 21      Filed 10/15/20        Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                                Chapter 11

RED REEF ALTERNATIVE INVESTMENTS, LLC and Case No. 20-12602 (BLS)
EMERGENT CAPITAL, INC.,1
                                                                      (Joint Administration Requested)
                               Debtors.

                             VERIFIED STATEMENT PURSUANT TO
                                  BANKRUPTCY RULE 2019
         Faegre Drinker Biddle & Reath LLP (“Faegre Drinker”) hereby makes the following

verified statement (the “Verified Statement”), pursuant to rule 2019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), in connection with Faegre Drinker’s

representation, in the Chapter 11 Cases of the above-captioned affiliated debtors-in-possession

(collectively, the “Debtors”), of certain beneficial holders, or investment advisors or managers

with discretionary authority for the funds and/or accounts of beneficial holders, (collectively, the

“Ad Hoc Group of Senior Secured Noteholders”)2 of the secured notes issued under that certain

indenture, dated as of July 28, 2017 (as amended, supplemented, or modified from time to time,

the “Senior Secured Notes Indenture”):

         1.      Beginning in February 2020, the Ad Hoc Group of Senior Secured Noteholders

retained Faegre Drinker to represent them in connection with a potential restructuring of the

Debtor’s obligations under the Senior Secured Notes Indenture.




1The last four digits of Emergent Capital, Inc.’s taxpayer identification number are (3473). The location of the
Debtors’ service address for purposes of this case is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
2 Certain of the Ad Hoc Group of Senior Secured Noteholders hold equity interests in Emergent Capital, Inc. in the
amounts set forth in Exhibit A attached hereto.
               Case 20-12602-BLS         Doc 21     Filed 10/15/20    Page 2 of 4




       2.      The Ad Hoc Group of Senior Secured Noteholders holds disclosable economic

interests or acts as investment managers or advisors with discretionary authority to funds and/or

accounts that hold disclosable economic interest in relation to the Debtor. In accordance with

Bankruptcy Rule 2019 and based upon information provided to Faegre Drinker by each of the

members of the Ad Hoc Group of Senior Secured Noteholders, attached hereto as Exhibit A is a

list of the names, addresses, nature, and amount of all disclosable economic interests of each of

the members of the Ad Hoc Group of Senior Secured Noteholders in relation to the Debtor.

       3.      As of the date of this Verified Statement, Counsel represents only the Ad Hoc

Group of Senior Secured Noteholders in connection with the Senior Secured Notes Indenture and

does not represent or purport to represent any entity or entities other than the Ad Hoc Group of

Senior Secured Noteholders in connection with the Debtors’ Chapter 11 Cases.

       4.      Nothing contained in this Verified Statement (or the Exhibit hereto) should be

construed as a limitation upon, or waiver of, any rights of the Ad Hoc Group of Senior Secured

Noteholders to assert, file, and/or amend any claim or proof of claim filed in accordance with

applicable law and any orders entered in these Chapter 11 Cases.

       5.      Faegre Drinker reserves the right to amend this Verified Statement as necessary in

accordance with the requirements set forth in Bankruptcy Rule 2019.




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
            Case 20-12602-BLS   Doc 21   Filed 10/15/20    Page 3 of 4




Dated: October 15, 2020           FAEGRE DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                  /s/ Brett D. Fallon
                                  Brett D. Fallon (Del. Bar No. 2480)
                                  222 Delaware Ave., Suite 1410
                                  Wilmington, DE 19801-1621
                                  Telephone: (302) 467-4224
                                  Facsimile: (302) 467-4201
                                  brett.fallon@faegredrinker.com

                                         - and -

                                  Laura A. Appleby (pro hac vice pending)
                                  Kyle R. Kistinger (pro hac vice pending)
                                  1177 Avenue of the Americas, 41st Floor
                                  New York, NY 10036-2714
                                  Telephone: (212) 248-3140
                                  Facsimile: (212) 248-3141
                                  laura.appleby@faegredrinker.com
                                  kyle.kistinger@faegredrinker.com

                                  Counsel for the Ad Hoc Group of Senior Secured
                                  Noteholders
                   Case 20-12602-BLS              Doc 21       Filed 10/15/20          Page 4 of 4




                                                    EXHIBIT A

                                                                                   NATURE AND AMOUNT OF
                    NAME3                                ADDRESS                   DISCLOSABLE ECONOMIC
                                                                                         INTERESTS4
                                                 1 Sea Breeze Court            Senior Secured Notes: $6,603,557.00
    Brennan Opportunities Fund I LP              Napa, California 94559
                                                                               Common Shares: 10,200,000
                                                 89 Summit Avenue              Senior Secured Notes: $18,845,048.00
    Evermore Global Advisors, LLC                Summit, New Jersey 07901
                                                                               Common Shares: 23,685,000

                                                                               Unvested Warrants: 6,157,822
                                                 500 108th Avenue NE,          Senior Secured Notes: $4,650,448.07
    Opal Sheppard Opportunities Fund I, LLC      Suite 1100
                                                 Bellevue, Washington          Common Shares: 10,000,000
                                                 98004
                                                                               Unvested Warrants: 2,000,000
                                                 500 108th Avenue NE,          Common Shares: 510,000
    Opal Capital Partners, LLC                   Suite 1100
                                                 Bellevue, Washington
                                                 98004




3 The members of the Ad Hoc Group of Senior Secured Noteholders are listed here either (i) as entities that hold
disclosable economic interests directly or (ii) on behalf of certain of their affiliates or affiliated investment funds or
investment funds, accounts, vehicles or other entities that hold disclosable economic interests that are advised or
managed by the members of the Ad Hoc Group of Senior Secured Noteholders.
4 To the best of Faegre Drinker’s knowledge, the information included herein is accurate as of the date hereof. The
debt amounts set forth herein include only outstanding principal amounts and do not include accrued or unpaid
interest or other amounts that may be owing under the applicable debt documents.
